--------------------------------------------------------------------------------

Exhibit 10.1



CONTINGENT FORWARD PURCHASE CONTRACT


AMCI Acquisition Corp.
975 Georges Station Road, Suite 900
Greensburg, PA 15601


November 15, 2018


AMCI Sponsor LLC



Re:
Contingent Forward Purchase Contract



Ladies and Gentlemen:


We are pleased to accept the offer AMCI Sponsor LLC (the “Subscriber” or “you”)
has made to purchase an aggregate of up to 5,000,000 units (the “Units”) of AMCI
Acquisition Corp., a Delaware corporation (the “Company”), each Unit comprising
one share of Class A common stock of the Company, par value $0.0001 per share
(“Class A Common Stock” or “Common Stock”) and one redeemable warrant to
purchase one share of Class A Common Stock (“Warrant”) for an aggregate purchase
price of up to $50,000,000 (the “Purchase Price”). The Units, Class A Common
Stock and Warrants, collectively, are hereinafter referred to as the
“Securities”. Each Warrant is exercisable to purchase one share of Class A
Common Stock at an exercise price of $11.50 per Share of Class A Common Stock
during the period commencing on the later of (i) twelve (12) months from the
date of the closing of the Company’s initial public offering of units each
comprising one share of Class A Common Stock and one Warrant (the “IPO”) and
(ii) thirty (30) days following the consummation of the Company’s initial
business combination (the “Business Combination”) and expiring on the fifth
anniversary of the consummation of the Business Combination. The terms (this
“Agreement”) on which the Company is willing to sell the Securities to the
Subscriber, and the Company and the Subscriber’s agreements regarding such
Securities, are as follows:


1.       Purchase of the Securities; Amount. For the Purchase Price, the Company
hereby agrees to sell the Securities to the Subscriber (or the Subscriber’s
designees), and the Subscriber (through itself or its designees) hereby agrees
to purchase the Securities from the Company, subject to the terms and subject to
the conditions set forth in this Agreement. The Securities sold (if any) shall
be in an amount equal to the number of shares of Class A Common Stock that
exceed the first 5,000,000 shares of Class A common stock redeemed by the
Company’s public stockholders (and which redemption has not been revoked) at the
time of the approval of the Business Combination.  In no event shall the
Securities sold hereunder (if any) exceed 5,000,000 Units in the aggregate.  By
way of example and not limitation, if 7,000,000 shares of Class A common stock
are redeemed by the Company’s public stockholders (which redemption has not been
revoked) at the time of the approval of the Business Combination, then
Subscriber shall purchase 2,000,000 Units hereunder.


2.       Representations, Warranties and Agreements.


2.1           Subscriber’s Representations, Warranties and Agreements. To induce
the Company to issue the Securities to the Subscriber, the Subscriber hereby
represents and warrants to the Company and agrees with the Company as follows:


2.1.1       No Government Recommendation or Approval. The Subscriber understands
that no federal or state agency has passed upon or made any recommendation or
endorsement of the offering of the Securities.



--------------------------------------------------------------------------------

2.1.2       No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Subscriber of the transactions
contemplated hereby do not violate, conflict with or constitute a default under
(i) the formation and governing documents of the Subscriber, (ii) any agreement,
indenture or instrument to which the Subscriber is a party or (iii) any law,
statute, rule or regulation to which the Subscriber is subject, or any
agreement, order, judgment or decree to which the Subscriber is subject.


2.1.3       Organization and Authority. The Subscriber is a Delaware limited
liability company, validly existing and in good standing under the laws of
Delaware and possesses all requisite power and authority necessary to carry out
the transactions contemplated by this Agreement. Upon execution and delivery by
you, this Agreement is a legal, valid and binding agreement of Subscriber,
enforceable against Subscriber in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting the enforcement of creditors’ rights
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).


2.1.4       Experience, Financial Capability and Suitability. Subscriber is: (i)
sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Securities and (ii) able to bear the economic
risk of its investment in the Securities for an indefinite period of time
because the Securities have not been registered under the Securities Act (as
defined below) and therefore cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is available.
Subscriber is capable of evaluating the merits and risks of its investment in
the Company and has the capacity to protect its own interests. Subscriber must
bear the economic risk of this investment until the Securities are sold pursuant
to: (i) an effective registration statement under the Securities Act or (ii) an
exemption from registration available with respect to such sale. Subscriber is
able to bear the economic risks of an investment in the Securities and to afford
a complete loss of Subscriber’s investment in the Securities.


2.1.5       Access to Information; Independent Investigation. Prior to the
execution of this Agreement, the Subscriber has had the opportunity to ask
questions of and receive answers from representatives of the Company concerning
an investment in the Company, as well as the finances, operations, business and
prospects of the Company, and the opportunity to obtain additional information
to verify the accuracy of all information so obtained. In determining whether to
make this investment, Subscriber has relied solely on Subscriber’s own knowledge
and understanding of the Company and its business based upon Subscriber’s own
due diligence investigation and the information furnished pursuant to this
paragraph. Subscriber understands that no person has been authorized to give any
information or to make any representations which were not furnished pursuant to
this Section 2 and Subscriber has not relied on any other representations or
information in making its investment decision, whether written or oral, relating
to the Company, its operations and/or its prospects.


2.1.6       Regulation D Offering. Subscriber represents that it is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”) and
acknowledges the sale contemplated hereby is being made in reliance on a private
placement exemption to “accredited investors” within the meaning of Section
501(a) of Regulation D under the Securities Act or similar exemptions under
state law.


2.1.7       Investment Purposes. The Subscriber is purchasing the Securities
solely for investment purposes, for the Subscriber’s own account and not for the
account or benefit of any other person, and not with a view towards the
distribution or dissemination thereof. The Subscriber did not decide to enter
into this Agreement as a result of any general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act.



--------------------------------------------------------------------------------

2.1.8       Restrictions on Transfer; Shell Company. Subscriber understands the
Securities are being offered in a transaction not involving a public offering
within the meaning of the Securities Act. Subscriber understands the Securities
will be “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act and Subscriber understands that any certificates representing the
Securities will contain a legend in respect of such restrictions. If in the
future the Subscriber decides to offer, resell, pledge or otherwise transfer the
Securities, such Securities may be offered, resold, pledged or otherwise
transferred only pursuant to: (i) registration under the Securities Act, or (ii)
an available exemption from registration. Subscriber agrees that if any transfer
of its Securities or any interest therein is proposed to be made, as a condition
precedent to any such transfer, Subscriber may be required to deliver to the
Company an opinion of counsel satisfactory to the Company. Absent registration
or an exemption, the Subscriber agrees not to resell the Securities. Subscriber
further acknowledges that because the Company is a shell company, Rule 144 may
not be available to the Subscriber for the resale of the Securities until one
(1) year following consummation of the Business Combination, despite technical
compliance with the requirements of Rule 144 and the release or waiver of any
contractual transfer restrictions.


2.1.9       No Governmental Consents. No governmental, administrative or other
third party consents or approvals are required, necessary or appropriate on the
part of Subscriber in connection with the transactions contemplated by this
Agreement, other than the filing of a Form D with the Securities and Exchange
Commission and such state Blue Sky, FINRA and NASDAQ consents and approvals as
may be required.


2.2           Company’s Representations, Warranties and Agreements. To induce
the Subscriber to purchase the Securities, the Company hereby represents and
warrants to the Subscriber and agrees with the Subscriber as follows:


2.2.1      Organization and Corporate Power. The Company is a corporation
incorporated, validly existing and in good standing under the laws of the state
of Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement.


 2.2.2      No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Company of the transactions contemplated
hereby do not violate, conflict with or constitute a default under (i) the
amended and restated certificate of incorporation  or bylaws (the
“Organizational Documents”) (ii) any agreement, indenture or instrument to which
the Company is a party or (iii) any law, statute, rule or regulation to which
the Company is subject, or any agreement, order, judgment or decree to which the
Company is subject.


2.2.3      Title to Securities. Upon issuance in accordance with, payment
pursuant to the terms hereof, and registration in the register of members of the
Company, the Securities will be duly and validly issued, fully paid and
non-assessable. Upon issuance in accordance with, and payment pursuant to, the
terms hereof the Subscriber will have or receive good title to the Securities,
free and clear of all liens, claims and encumbrances of any kind, other than (a)
transfer restrictions under federal and state securities laws, and (b) liens,
claims or encumbrances imposed due to the actions of the Subscriber. The Company
will reserve sufficient Shares to permit full exercise of the Warrants.


2.2.4       No Adverse Actions. There are no actions, suits, investigations or
proceedings pending, threatened against or affecting the Company which: (i) seek
to restrain, enjoin, prevent the consummation of or otherwise affect the
transactions contemplated by this Agreement or (ii) question the validity or
legality of any transactions or seeks to recover damages or to obtain other
relief in connection with any transactions.



--------------------------------------------------------------------------------

2.2.5       Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the Securities, the performance of all
obligations of the Company thereof, and the authorization, issuance (or
reservation for issuance) of the Securities, has been taken. This Agreement
constitutes and, when issued, the Units and the Warrants will constitute, valid
and legally binding obligations of the Company, enforceable in accordance with
their respective terms, subject to: (i) judicial principles limiting the
availability of specific performance, injunctive relief, and other equitable
remedies and (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights.


2.2.6       Capitalization. The authorized capital stock of the Company on the
date hereof, consists of 10,000,000 Class B Common Stock, par value, $0.0001
(the “Class B Common Stock” and together with the Class A Common Stock, the
“Common Stock”), 5,750,000 shares of which are issued and outstanding,
100,000,000 Class A Common Stock, no shares of which are issued and outstanding,
and 1,000,000 undesignated shares of preferred stock, no shares of which are
issued and outstanding. All issued and outstanding Class B Common Stock (a) have
been duly authorized and validly issued, and (b) are fully paid and
non-assessable. The rights, preferences, privileges and restrictions of the
Common Stock are as stated in the Organizational Documents. There are no
outstanding rights, options, warrants, preemptive rights, rights of first
refusal or similar rights for the purchase or acquisition from the Company of
any securities of the Company.


2.2.7       No Governmental Consents. No governmental, administrative or other
third party consents or approvals are required, necessary or appropriate on the
part of the Company in connection with the transactions contemplated by this
Agreement, other than the filing of a Form D with the Securities and Exchange
Commission and such state Blue Sky, FINRA and NASDAQ consents and approvals as
may be required.


3.       Settlement Date and Delivery.


3.1           Closing. The settlement of the contingent forward purchase
contract for the purchase and sale of the Securities hereunder (the “Closing”)
shall be held at the same date and time as the closing of the Business
Combination (the date of the Closing being referred to as the “Closing Date”).
At the Closing, the Company will issue to the Subscriber the Units, registered
in the name of the Subscriber, against delivery of the Purchase Price in cash
via a wire to an account specified in writing by the Company no later than five
(5) business days prior to the Closing.


3.2           Conditions to Closing of the Company.


The Company’s obligations to sell and issue the Securities at the Closing are
subject to the fulfillment of the following conditions:


3.2.1       Representations. The representations made by the Subscriber in
Section 2 of this Agreement shall be true and correct in all material respects
when made, and shall be true and correct in all material respects on the
applicable Closing Date.


3.2.2       Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or secured an exemption therefrom, required by any
state for the offer and sale of the Securities.


3.3           Conditions to Closing of the Subscriber.


The Subscriber’s obligation to purchase the Securities at the Closing is subject
to the fulfillment on or prior to the Closing Date of each of the following
conditions:



--------------------------------------------------------------------------------

3.3.1       Representations and Warranties Correct. The representations and
warranties made by the Company in Section 2 hereof shall be true and correct in
all material respects when made and shall be true and correct in all material
respects on and as of the Closing Date (unless they specifically speak as of
another date in which case they shall be true and correct in all material
respects as of such date) with the same force and effect as if they had been
made on and as of said date.


3.3.2       Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the Closing Date
shall have been performed or complied with in all material respects.


3.3.3       Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or secured an exemption therefrom, required by any
state for the offer and sale of the Securities.


3.3.4       Subscriber Consent. The Subscriber shall have given written consent
(in its capacity as a party to this agreement and not as a director or existing
stockholder) to the Business Combination (which it may withhold at its sole
discretion) which shall be withheld or granted no later than five (5) days after
receipt of notification that the Board of the Company has met and agreed to
enter into a definitive acquisition agreement for the Business Combination. The
Business Combination shall be consummated concurrently with the Closing but only
on substantially the terms approved by the Subscriber without any waiver of any
failure to satisfy a condition to close the Business Combination, except for
waivers of satisfying conditions to close the Business Combination the failure
of which, in the aggregate, are reasonably deemed to be immaterial.


3.3.5       Ancillary Documents. The Company and Subscriber shall have entered
into a registration rights agreement as described in Section 5.4.


4.       Terms of the Units and Warrants.


4.1          The Warrants will be substantially identical to the Warrants to be
included in the units offered in the IPO as set forth in the Warrant Agreement
to be entered into with Continental Stock Transfer and Trust Company at or prior
to the IPO (the “Warrant Agreement”), except that the Warrants: (i) will be
non-redeemable so long as they are held by the initial holder thereof (or any of
its permitted transferees), and (ii) are exercisable on a “cashless” basis if
held by Subscriber or its permitted transferees.


4.2          The Units and their component parts will be substantially identical
to the units to be offered in the IPO except that the Units and component parts
are being purchased pursuant to an exemption from the registration requirements
of the Securities Act and will become freely tradable only after they are
registered pursuant to the Registration Rights Agreement to be signed on or
before the date of the Company’s registration statement to be filed in
connection with the IPO, as amended at the time it becomes effective (the
“Registration Statement”).


5.       Restrictions on Transfer.


5.1          Securities Law Restrictions. Subscriber agrees not to sell,
transfer, pledge, hypothecate or otherwise dispose of all or any part of the
Securities unless, prior thereto (a) a registration statement on the appropriate
form under the Securities Act and applicable state securities laws with respect
to the Securities proposed to be transferred shall then be effective or (b) the
Company has received an opinion from counsel reasonably satisfactory to the
Company, that such registration is not required because such transaction is
exempt from registration under the Securities Act and the rules promulgated by
the Securities and Exchange Commission thereunder and with all applicable state
securities laws.



--------------------------------------------------------------------------------

5.2           Restrictive Legends. All certificates representing the Securities
shall have endorsed thereon legends substantially as follows:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THE COMPANY, IS AVAILABLE.”


5.3           Additional Units or Substituted Securities. In the event of the
declaration of a share dividend, the declaration of an extraordinary dividend
payable in a form other than Common Stock, a spin-off, a share split, an
adjustment in conversion ratio, a recapitalization or a similar transaction
affecting the Company’s outstanding Common Stock without receipt of
consideration (other than those occurring at the time of the IPO in connection
with a change in the size of the offering), any new, substituted or additional
securities or other property which are by reason of such transaction distributed
with respect to any Securities subject to this Section 5.3 or into which such
Securities thereby become convertible shall immediately be subject to this
Section 5.3 and Section 3. Appropriate adjustments to reflect the distribution
of such securities or property shall be made to the number and/or class of
Securities subject to this Section 5.3 and Section 3. The Securities shall not
be subject to forfeiture upon failure of the underwriters to exercise their
over-allotment option in the IPO.


5.4         Registration Rights. Subscriber acknowledges that the Securities are
being purchased pursuant to an exemption from the registration requirements of
the Securities Act and will become freely tradable only after certain conditions
are met or they are registered pursuant to a Registration Rights Agreement to be
entered into with the Company prior to the closing of the IPO.


6.       Other Agreements.


6.1           Further Assurances. Each of the Company and Subscriber agrees to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement.


6.2        Notices. All notices, statements or other documents which are
required or contemplated by this Agreement shall be: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party. Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.


6.3          Entire Agreement. This Agreement substantially in the form to be
filed as an exhibit to the Registration Statement, embodies the entire agreement
and understanding between the Subscriber and the Company with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.



--------------------------------------------------------------------------------

6.4           Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by all
parties hereto.


6.5          Waivers and Consents. The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.


6.6           Assignment. The rights and obligations under this Agreement may
not be assigned by either party hereto without the prior written consent of the
other party, except to an affiliate of the Subscriber, which Subscriber is free
to do at its sole discretion.


6.7         Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.


6.8           Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of New York applicable to contracts wholly performed within the borders of
such state, without giving effect to the conflict of law principles thereof.


6.9          Severability. In the event that any court of competent jurisdiction
shall determine that any provision, or any portion thereof, contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court deems it
reasonable and enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.


6.10        No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Agreement, and
no course of dealing between the parties hereto, shall operate as a waiver of
any such right, power or remedy of such party. No single or partial exercise of
any right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.


6.11        Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Agreement or in any other
agreement, certificate or instrument provided for or contemplated hereby, shall
survive the execution and delivery hereof and any investigations made by or on
behalf of the parties.


6.12         No Broker or Finder. Each of the parties hereto represents and
warrants to the other that no broker, finder or other financial consultant has
acted on its behalf in connection with this Agreement or the transactions
contemplated hereby in such a way as to create any liability on the other. Each
of the parties hereto agrees to indemnify and save the other harmless from any
claim or demand for commission or other compensation by any broker, finder,
financial consultant or similar agent claiming to have been employed by or on
behalf of such party and to bear the cost of legal expenses incurred in
defending against any such claim.



--------------------------------------------------------------------------------

6.13         Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.


6.14        Counterparts. This Agreement may be executed in one or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or any other form of electronic delivery,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.


6.15         Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The parties hereto intend that each representation, warranty, and
covenant contained herein will have independent significance. If any party
hereto has breached any representation, warranty, or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which such party hereto has not breached will not detract from
or mitigate the fact that such party hereto is in breach of the first
representation, warranty, or covenant.


6.16         Mutual Drafting. This Agreement is the joint product of the
Subscriber and the Company and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.


7.       [Intentionally Omitted]


8.       Indemnification. Each party shall indemnify the other against any loss,
cost or damages (including reasonable attorney’s fees and expenses) incurred as
a result of such party’s breach of any representation, warranty, covenant or
agreement in this Agreement.


9.       Term. The Subscriber’s obligation to acquire the Securities hereunder,
and the Company’s obligation to sell the Securities hereunder, shall be in
effect until the earlier of (i) the consummation of the Business Combination
within the time frame permitted by the Company’s amended and restated
certificate of incorporation (“Charter”), which, as of the date hereof, is
expected to be 18 months from the consummation of the IPO, including any
extensions beyond such term effected pursuant to the terms of the Charter, and
(ii) the liquidation of the Company in the event that the Company is unable to
consummate the Business Combination within the time frame permitted by the
Charter (including any extensions).


10.     Disclosure. The Subscriber hereby acknowledges that (i) the terms of
this Agreement will be disclosed in the Registration Statement, (ii) this
Agreement will be filed with the Securities and Exchange Commission as an
exhibit to the Registration Statement and (iii) the Company will disclose the
terms of this Agreement to potential IPO investors and to potential Business
Combination targets.



--------------------------------------------------------------------------------

11.     Waiver of Claims Against Trust. The Subscriber hereby acknowledges that
it is aware that the Company will establish a trust account (the “Trust
Account”) for the benefit of its public stockholders upon the closing of the
IPO. The Subscriber, for itself and its affiliates, hereby agrees that it has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account, or any other asset of the Company as a result of any liquidation
of the Company, except for redemption and liquidation rights, if any, the
Subscriber may have in respect of any Class A Common Stock issued as part of the
units sold in the IPO (“Public Shares”) held by the Subscriber. The Subscriber
hereby agrees that it shall have no right of set-off or any right, title,
interest or claim of any kind (“Claim”) to, or to any monies in, the Trust
Account, and hereby irrevocably waives any Claim to, or to any monies in, the
Trust Account that it may have now or in the future, except for redemption and
liquidation rights, if any, the Subscriber may have in respect of any Public
Shares held by the Subscriber. In the event the Subscriber has any Claim against
the Company under this Agreement, the Subscriber shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, the Subscriber may have in respect of any Public
Shares held by the Subscriber.




[Signature Page Follows]



--------------------------------------------------------------------------------

If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this Agreement and return it to us.



 
Very truly yours,
       
AMCI ACQUISITION CORP.
       
By:
 /s/ William Hunter
 
Name:
 William Hunter
 
Title:
Chief Executive Officer



Accepted and agreed this 15th day of November, 2018.


AMCI SPONSOR LLC,
a Delaware limited liability company


By:
 /s/ William Hunter
 
Name:
 William Hunter
 
Title:
Manager
 






--------------------------------------------------------------------------------